    Case 18-25524       Doc 20      Filed 09/29/18 Entered 09/29/18 23:26:16            Desc Imaged
                                    Certificate of Notice Page 1 of 3
Form ntchrgRq

                                 UNITED STATES BANKRUPTCY COURT
                                       Northern District of Illinois
                                            Eastern Division
                                            219 S Dearborn
                                               7th Floor
                                           Chicago, IL 60604


                                    Bankruptcy Proceeding No.: 18−25524
                                                 Chapter: 7
                                          Judge: Jacqueline P. Cox

In Re:
   Lynise Andrea Brown
   1229 King Drive
   South Holland, IL 60473
Social Security No.:
   xxx−xx−1757
Employer's Tax I.D. No.:


                             NOTICE OF HEARING ON DISMISSAL OF CASE
PLEASE TAKE NOTICE that a hearing will be held at:

                             219 South Dearborn, Courtroom 680, Chicago, IL 60604

                                       on October 23, 2018 at 09:30 AM

TO CONSIDER AND ACT UPON THE FOLLOWING: The dismissal of your case for failure to file required
documents.




                                                       FOR THE COURT



Dated: September 27, 2018                              Jeffrey P. Allsteadt , Clerk
                                                       United States Bankruptcy Court
     Case 18-25524               Doc 20         Filed 09/29/18 Entered 09/29/18 23:26:16                                 Desc Imaged
                                                Certificate of Notice Page 2 of 3
Form ntchrgRq

                                            UNITED STATES BANKRUPTCY COURT
                                                  Northern District of Illinois
                                                       Eastern Division
                                                       219 S Dearborn
                                                          7th Floor
                                                      Chicago, IL 60604

In Re:
Lynise Andrea Brown                                                         Case No. : 18−25524
1229 King Drive                                                             Chapter : 7
South Holland, IL 60473                                                     Judge :    Jacqueline P. Cox
SSN: xxx−xx−1757 EIN: N.A.



                                             FINAL NOTICE OF DEFICIENCY AND
                                              HEARING ON DISMISSAL OF CASE

      Section 521 of the Bankruptcy Code requires debtors to complete and file certain documents in their cases. Under Bankruptcy Rule
1007, the deadline for filing the completed documents is 14 days after the case is filed.
      The Clerk has determined that the 14−day deadline has passed in this case and you have failed to file or complete the following
required documents or request an extension of time to do so:

· Certificate of Credit Counseling.
· Statement of Monthly Income (Form 122A−1/122A−1Supp).

       Under 11 U.S.C. § 521(i) of the Bankruptcy Code, this case will be dismissed for failure to file the above documents within 45 days
after the date of the filing of the petition. If you wish to prevent the dismissal of this case, you or your attorney must appear at the hearing in
this matter on the date in the attached notice.
If you are represented by an attorney, please contact your attorney for guidance.

                                                                          FOR THE COURT

Dated: September 27, 2018                                                 Jeffrey P. Allsteadt, Clerk
                                                                          United States Bankruptcy Court
           Case 18-25524           Doc 20       Filed 09/29/18 Entered 09/29/18 23:26:16                         Desc Imaged
                                                Certificate of Notice Page 3 of 3
                                               United States Bankruptcy Court
                                               Northern District of Illinois
In re:                                                                                                     Case No. 18-25524-JPC
Lynise Andrea Brown                                                                                        Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0752-1                  User: dgomez                       Page 1 of 1                          Date Rcvd: Sep 27, 2018
                                      Form ID: ntchrgRq                  Total Noticed: 7


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Sep 29, 2018.
db             +Lynise Andrea Brown,   1229 King Drive,   South Holland, IL 60473-1125
27067947        AT&T,   PO Box 309,   Portland, OR 97207-0309
27067946       +IL Institute of Art,   350 N. Orleans St,   Suite 136-I,   Chicago, IL 60654-1975
27087649       +IL Tollway,   2700 Ogden,   Downers Grove IL 60515-1703
27067950        IL Tollway,   PO Box 5382,   Chicago, IL 60680-5382

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
27087648       +E-mail/Text: g17768@att.com Sep 28 2018 01:41:39     At&t,   PO Box 769,
                 Arlington TX 76004-0769
27067948        E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Sep 28 2018 01:48:33     Capital One,
                 POB 30285,   Salt Lake, UT 84130-0285
                                                                                            TOTAL: 2

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
27067949          Chicago Parking Tickets,   121 N LaSalle St,   Room 107
                                                                                                                    TOTALS: 1, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Sep 29, 2018                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on September 27, 2018 at the address(es) listed below:
              Allan J DeMars   demarstrustee@aol.com, alland1023@aol.com
              Patrick S Layng   USTPRegion11.ES.ECF@usdoj.gov
              Roman Sukley    on behalf of U.S. Trustee Patrick S Layng USTPRegion11.es.ecf@usdoj.gov,
               roman.l.sukley@usdoj.gov;cameron.g.gulden@usdoj.gov
                                                                                            TOTAL: 3
